Citation Nr: 1003470	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an acquired psychiatric disability, to include 
anxiety and depression. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1987 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

Procedural history

The Veteran's claims of entitlement to service connection for 
anxiety and depression were denied in an August 2004 RO 
rating decision.  In August 2005, the Veteran expressed 
disagreement with that decision and requested review by a 
decision review officer (DRO).  A DRO conducted a de novo 
review of the claim and rendered a decision in a December 
2005 statement of the case (SOC) which was unfavorable to the 
claim.  The Veteran perfected his appeal in February 2006 
with the timely submission of a VA Form 9.  

The Veteran was scheduled to appear for hearing before a 
Veterans Law Judge (VLJ) in January 2007.  He failed to 
report for the hearing.  The Veteran has provided no 
explanation for his failure to report, and he has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed to have been withdrawn.  See 38 
C.F.R. 20.704(d) (2009).  

Clarification of issue

The SOC listed two issues:  service connection for anxiety 
and service connection for depression.  The United States 
Court of Appeals for Veterans Claims has recently determined 
that when a claimant makes a claim of entitlement to service 
connection for a psychiatric disability, (s)he is seeking 
service connection for any acquired psychiatric disability 
regardless of how those symptoms are labeled.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Board is therefore 
redenominating the issue on appeal as entitlement to service 
connection for a psychiatric disability, to include anxiety 
and depression.  This mirrors the Veteran's representative's 
characterization of the issue on appeal as "service 
connection for an acquired mental disorder".

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board finds that 
the issue of entitlement to service connection for an 
acquired psychiatric disability, to include anxiety and 
depression, must be remanded for additional evidentiary 
development.

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

As to element (1), current disability, VA treatment records 
dated April 2004 to May 2004 document diagnoses of, and 
ongoing treatment for, depression, not otherwise specified 
(NOS).  See, e.g., a VA treatment record dated May 2004.  
Accordingly, Hickson element (1) is met.
 
With respect to Hickson element (2), evidence of an in-
service incurrence of a disease or injury, the Veteran's 
service treatment records indicate that he sought psychiatric 
treatment during a five-day period in February 1988, based on 
his desire to be discharged from the Navy in order to take 
care of his mother and children as well as frustration with 
the demands of his naval duties.  He specifically threatened 
suicide if he was not discharged from the Navy.  

Psychiatric treatment reports during this five-day period in 
February 1988 indicate diagnoses of a personality disorder, 
not otherwise specified (NOS) with passive/aggressive traits.  
[The Board notes that personality disorders are considered to 
be congenital or developmental abnormalities, not 
disabilities for the purposes of service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).]  Psychiatric 
treatment reports in February 1988 also reveal diagnoses of 
an adjustment disorder with depressed mood.  Additionally, 
one February 1988 psychiatric treatment report indicates a 
diagnosis of a situational reaction and suicidal ideation.  

Hickson element (2) is arguably satisfied in that there were 
psychiatric complaints in service.  However, the 
contemporaneous medical evidence suggests that the Veteran's 
behavior may have been manipulative/maladaptive, or that his 
psychiatric problems were acute and transitory.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the Veteran's depression, or any other 
psychiatric disability, and his period of military service.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  An 
examination and medical nexus opinion must be obtained which 
addresses the nature of the Veteran's disability and whether 
such is related to his military service.  See Charles v. 
Principi, 16 Vet. App.  370 (2002); McClendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient medical evidence to decide the claim].



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should request that the Veteran 
provide any recent medical examination 
and treatment records pertaining to his 
claimed psychiatric disabilities.  VBA 
should take appropriate steps to secure 
any records so identified and associate 
them with the Veteran's VA claims 
folder.

2.	VBA should then arrange for a 
psychiatrist or psychologist to examine 
the Veteran and review the Veteran's VA 
claims folder.  The examiner must 
provide an opinion, with supporting 
rationale, as to what is (are) the most 
likely psychiatric diagnosis(es); and 
whether it is at least as likely as not 
that any diagnosed psychiatric 
disability is related to the Veteran's 
period of military service, in 
particular in February 1988 when he 
sought mental health treatment.  A 
report should be prepared and 
associated with the Veteran's VA claims 
folder.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


